Citation Nr: 1630818	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-11 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to July 1968, with prior Reserve service in the United States Navy.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The issues of entitlement to service connection for bilateral hearing loss and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  After resolving reasonable doubt in the Veteran's favor, tinnitus is the result of in-service acoustic trauma. 

2.  A right knee disability was not noted upon entrance into active duty. 

3.  Although a right knee disability clearly and unmistakably existed prior to service, the evidence does not clearly and unmistakably show that the Veteran's right knee disability was not aggravated by such service. 

4.  The Veteran was diagnosed with arthritis of the right knee in service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a right knee disability, diagnosed as degenerative joint disease with patellofemoral syndrome, are met.  38 U.S.C.A. 
§§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  
      

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection Claim for Tinnitus 

The Veteran has a current diagnosis of tinnitus.  He reports tinnitus in his lay submissions, and to a VA examiner and a private doctor.  Most importantly, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

It is the Veteran's contention that his tinnitus had its onset in service.  Specifically, he asserts his tinnitus began after a simulated mortar bunker exploded during his training on an obstacle course.  The Veteran further states that he has had tinnitus since service.  See May 2010 lay statement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
The Veteran is competent to discuss his exposure to loud noises during service.  He is also competent to state that the ringing in his ears began after the explosion, as this conclusion is within his lay observation and does not require medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

While the Veteran's service treatment records are negative for complaints of tinnitus, the fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds no reason to question the veracity of the Veteran's competent report that his ringing in the ears began after an in-service exposure to acoustic trauma.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Thus, the Veteran's statements as to acoustic trauma in service, as well as his statements that his tinnitus began in service and has continued since service, are credible.  Accordingly, the Veteran is both competent and credible to report a history of tinnitus that began in service and has continued since service.    

An August 2011 private medical record indicates that the Veteran reports "longstanding tinnitus."  He reported to the private doctor that his tinnitus began during service when an explosion occurred near him during training on an obstacle course.  The doctor stated that the Veteran's significant history of noise exposure probably contributes to his tinnitus.  

The Veteran was afforded a VA examination in May 2011.  The examiner opined, in part, that the Veteran's tinnitus was less likely than not related to service since there was no evidence in the record that the Veteran acknowledged complaints of tinnitus when he separated from the military or in the years following military service.  The Board cannot find this examination report to be probative, as it did not adequately consider the Veteran's lay statements that his tinnitus began in service after the explosion on the obstacle course.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  

The Veteran's competent and credible statements regarding onset of tinnitus, along with the private opinion attributing tinnitus to noise exposure, are more probative than the May 2011 VA examination report.  After resolving reasonable doubt in favor of the Veteran, the Board finds that his tinnitus had its onset in service. Accordingly, service connection for tinnitus is warranted.  38 C.F.R. § 3.303(b) (2014); Charles v. Principi, 16 Vet. App. 370 (2002); Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service Connection for Right Knee Disability 

It is the Veteran's contention that his right knee disability existed prior to active duty service and was aggravated during his active duty service.  

The law provides that a Veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  

Thus, it is important to discuss the Veteran's examination report that was conducted for purposes of induction into active duty.  A May 1966 pre-induction examination report notes that the Veteran had normal lower extremities and normal spine and other musculoskeletal system.  The examination report further states that the Veteran had an orthopedic consult, which revealed that he had full range of motion of both knees with slight tenderness of the right patella.  He was classified as fit for induction but was placed on a L-2 profile.  Later in the report the Veteran was said to have slight limitation of flexion but that he was fit for induction.  The examination report includes an August 1966 stamp which states there were no additional defects discovered and that the Veteran is fit for military service.  

It is clear that symptoms regarding tenderness and limited flexion of the knee were noted upon entrance into active service.  Although such symptoms were noted upon entrance, a specific knee disability - especially arthritis - is not noted upon entrance into active service.  Despite the notation of symptoms regarding the knee, the doctor determined that the Veteran had a normal evaluation of the lower extremities and other musculoskeletal system.  After resolving reasonable doubt in favor of the Veteran, the Board finds that the presumption of soundness attaches in the instant case. 

To rebut the presumption of sound condition under 38 U.S.C.A. §§ 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12
Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261-263 (Nebeker, C.J., concurring in part and dissenting in part).
     
Currently associated with the claims file are several service records from the Veteran's service in the United States Navy Reserve dated prior to his entrance into active duty with the United States Army.  A February 1965 examination report states that the Veteran had torn lateral menisci of both knees and that he was not qualified for active duty with the Navy.  A March 1965 service record notes bilateral unstable knees.  

Although the Veteran had medical problems with his knee prior to service, VA cannot show in the instant case that his knee clearly and unmistakably was not aggravated by service.  The Veteran contends that his right knee disability was aggravated during service, especially during basic training which required extensive physical activity.  In this regard, the Veteran's brother submitted a lay statement in August 2011.  He explained that he went through basic training with the Veteran in August 1966 and the Veteran was unable to complete aspects of the obstacle course due to his knees.  

The service treatment records support the Veteran's claim that he experienced knee problems during service.  In August 1966, the Veteran reported knee pain from a previous injury.  A x-ray report from August 1966 found that the right knee had no abnormality.  A September 1966 examination report conducted for Officer Candidate School states that the Veteran had an abnormal evaluation of the lower extremity.  He had some crepitation of the right knee on motion and was given the diagnosis of traumatic arthritis of the right knee.  A service treatment record from January 1967 notes that the Veteran reported bilateral knee pain and that he was told not to perform deep knee bends.  In February 1967, the Veteran again reported knee pain but an x-ray report was negative.  He was placed on a profile prohibiting deep knee bends.  The Veteran also reported pain of the right knee in May 1967.  His May 1968 separation examination report notes an abnormal evaluation of the right knee with a notation of grating sensation and traumatic arthritis which existed prior to service.  The May 1968 report of medical history states that the Veteran did not have aggravation of the knee in service.   

The Veteran was afforded a VA examination in July 2010.  The examiner diagnosed the Veteran with degenerative joint disease of the right knee and opined that the right knee disability was only temporarily made worse during basic training and that it reverted to the baseline after basic training.

Even though the May 1968 report of medical history states that the knee was not aggravated during service and the July 2010 examination report states that the knee was not permanently aggravated by service, this evidence cannot constitute clear and unmistakable evidence after consideration is given to the totality of the evidence.  Given the several reports of knee pain during service, along with the Veteran and his brother's lay statements regarding aggravation during service, there is not sufficient evidence to conclude that his right knee disability clearly and unmistakably was not aggravated during service.  

Thus, the evidence does not clearly and unmistakably show that his right knee disorder both existed prior to service and was not aggravated by service.  Accordingly, the presumption of soundness has not been rebutted in the instant case, and the claim is treated as an ordinary claim for service connection.  Wagner v. Principi, 370 F.3d 1089 at 1096.  

Hence, the remaining question is whether the Veteran has a current right knee disability that is related to active service or had its onset during active service.

The Veteran and his brother describe the Veteran's difficulties completing tasks during basic training due to his knee condition.  They are competent to discuss the Veteran's difficulties with the physical aspect of basic training as this is within their lay observation and does not require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such statements are credible as they are consistent with the contemporaneous service treatment records.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).      

Service treatment records reveal that the Veteran had a diagnosis of traumatic arthritis in September 1966.  Although a February 1967 x-ray report was negative, the May 1968 examination report notes that the Veteran had a diagnosis of traumatic arthritis of the right knee.  Post-service VA treatment records from the 1990s include a diagnosis of degenerative joint disease of the knee.       

As noted above, the Veteran was afforded a VA examination in July 2010.  The examiner diagnosed the Veteran with degenerative joint disease, osteoarthritis, and patellofemoral syndrome.  The examiner opined that the Veteran's knee disability is not related to service since the Veteran did not have arthritis of the knee while in service.  The examination is not adequate as it is in conflict with the Veteran's service treatment records which include a diagnosis of traumatic arthritis in September 1966 and May 1968.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has little probative value).
 
The Board finds that service connection is warranted in light of the finding that the presumption of soundness is not rebutted in the instant case, along with the in-service diagnosis of arthritis.  38 C.F.R. § 3.303(b).  Accordingly, service connection for a right knee disability, currently diagnosed as degenerative joint disease with patellofemoral syndrome, is granted.    


ORDER

Service connection for tinnitus is granted. 

Service connection for right knee disability, diagnosed as degenerative joint disease with patellofemoral syndrome, is granted.    


REMAND

The Veteran contends that he has bilateral hearing loss that is related to service.  With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran did not have a hearing loss disability for VA purposes at the time of the May 2011 VA examination.  The examiner stated that the Veteran's hearing was within normal limits from 250 Hz to 4000 Hz in the left ear and within normal limits from 250 Hz to 3000 Hz in the right ear.        

In August 2011, the Veteran submitted a private treatment record.  The doctor notes that audiometric tests show "very mild low and mid frequency hearing loss. . ." and high-frequency sensorineural hearing loss.  However, this audiometric test is not associated with the claims file.  The private treatment record noting low, mid, and high frequency hearing loss provides an indication of worsening hearing acuity since the private treatment record is dated after the VA examination report that found that the Veteran did not have a hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.  Accordingly, a remand is required in order to afford the Veteran a new VA examination to determine whether he has a current hearing loss disability for VA purposes.          

In regards to the service connection claim for left knee disability, it is important to note that the presumption of soundness attaches in this case.  As noted above in detail, a May 1962 pre-induction examination report states that the Veteran had a normal evaluation of the lower extremities and other musculoskeletal system.  The examination report does note that the Veteran had knee symptoms and he was placed on an L-2 profile.  A stamp dated August 1966 states that the Veteran was fit for military service.  Although knee symptoms were noted, his evaluation was normal and he was not diagnosed with a knee disability upon entrance into service.  Accordingly, after resolving reasonable doubt in favor of the Veteran, the presumption of soundness attaches.  Although a February 1965 report of medical history notes a torn lateral meniscus of the left knee, the evidence of record does not clearly and unmistakably show that the Veteran's knee was not aggravated in service.  Thus, there is insufficient evidence to rebut the presumption of soundness at entrance.  38 U.S.C.A. § 1111.  In light of this finding, an addendum medical opinion is required in order to determine whether the Veteran's left knee disability had its onset in service or is otherwise related to service.  Any outstanding records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient records.

2.  Invite the Veteran to identify or submit any pertinent private treatment records that are not currently associated with the claims file, to include audiogram reports from Taylor Regional ENT.    

3.  Afford the Veteran an appropriate VA examination to determine whether the Veteran has a hearing loss disability pursuant to VA regulations. 
All necessary tests, including an audiological evaluation, must be conducted.   

Thereafter, if the Veteran has a hearing loss disability pursuant to VA regulations, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is related to or had its onset in service.  

The examiner should discuss the medical article submitted with the July 2016 appellate brief, which discusses delayed and progressive ear damage and hearing loss over time.  

The examiner should also note that the Veteran's audiogram tests from May 1966 and September 1966 must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) - American National Standards Institute (ANSI) units.  

4.  Then, obtain an addendum opinion addressing the etiology of the Veteran's left knee disability.  The claims file should be reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise. 

Following review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that that the Veteran's left knee disability had its onset in, or is otherwise related, to service.  

The examiner should review and consider the January 1967 and February 1967 service treatment records that detail pain in the knees, as well as the May 1968 separation examination report and report of medical history. 

The examiner is advised that the Veteran is presumed sound upon his entry into military service.  Therefore, any notations regarding a pre-existing left knee disability is of no consequence and should not be discussed in rendering an opinion.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

5.  Then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


